COBB, J.
In this slip and fall case, Winn-Dixie Stores, Inc. petitions for certiorari review of the lower court’s order granting discovery of Winn-Dixie’s incident report. We grant the petition and hold that the incident report is privileged work product. Winn-Dixie Stores, Inc. v. Nakutis, 435 So.2d 307 (Fla. 5th DCA 1983), rev. denied, 446 So.2d 100 (Fla.1984). Production of incident reports prepared in anticipation of litigation can only be compelled after a showing of need and inability to obtain the substantial equivalent without undue hardship.
In the instant case, the lower court entered its order compelling production even before the respondents argued they had a need for the report and that an undue hardship existed. Accordingly, we grant certiorari review and quash the order of the trial court granting discovery of Winn-Dixie’s incident report.
PETITION FOR WRIT OF CERTIO-RARI GRANTED.
ANTOON, C.J. and PETERSON, J., concur.